IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


WAYNE PRATER,                            :   No. 9 EAP 2018
                                         :
                     Appellant           :   Appeal from the order of
                                         :   Commonwealth Court entered on
                                         :   January 24, 2018 at No. 468 MD 2017
               v.                        :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS, ET. AL.,                    :
                                         :
                     Appellees           :


                                    ORDER


PER CURIAM
     AND NOW, this 21st day of November, 2018, the order of the Commonwealth Court

is AFFIRMED.